Oole, J.
Ammon: limibla by ab-ld: sentee. The defendant asked the court to instruct the jury, in substance, that if the plaintiff did advertise largely as shown by the bill or poster, and .at the sale only offered trifling articles, and that defendant bid the highest on the hammer and took possession of it at the close of the sale, as, was customary, and tendered the price bid by him for it, then the title to the hammer was vested in the defendant.
The court refused to give the instructions as asked, but instructed the jury that if the plaintiff’s auctioneer announced publicly and in the hearing of defendant, that no bid less than five cents would be received,.and defend*288ant Only bid om cent, which was disregarded, and the hammer was not struck off to him, then defendant acquired no title to the hammer, and the plaintiff was entitled to their verdict; and this, notwithstanding the plaintiff advertised largely and stated that the bid of two dollars was by an absentee, and if any one bid more for it to let him have it.
, The owner of property offered for sale at auction has the right to prescribe the manner, conditions and terms of sale, and where these are reasonable and made known to the buyer, they are binding upon him, and he cannot acquire a title in opposition to them, and against the consent of the owner. A sale at auction, like any other sale, must have the consent or agreement of both the vendor and vendee. -Without this consent, express or implied, no title to property can be acquired. If the owner of the property practices a fraud upon the bidders, he may be liable therefor, but such fact .would not have the effect to vest the title to property in a bidder with whom no contract of sale was ever completed. The court did not err in either refusing or giving the instructions to the jury.
Affirmed.